Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 16-27 are rejected as being indefinite under 35 U.S.C. 112 (b) as discussed below.
Claims 13, 22 and 25 are indefinite because the claims are drawn to an apparatus yet the claims require a heat footprint.  The heat footprint, giving its broadest reasonable interpretation in view of the specification is defined be radiating heat (see at least [0006] of the specification).  This is not a structural feature.  Apparatus claims are drawn to the structural features of a device and not what the device does, further see MPEP 2114.  The limitation is ambiguous and one of ordinary skill in the art cannot determine where the heat footprint precisely begins or ends.  One skilled in the art would understand the heat footprint of the device would alter depending on the surrounding atmosphere the type of material worked upon, the amount of power supplied to the heating element in a heat step thus for the purpose of this examination the apparatus will be rejected on the structural elements and the capability of the elements to carry out the intended use of the device claims.  Any dependent claims of claims 13, 22, and 25 will be treated in the same manner.
Claim 1, drawn to a fusion drawn method also includes the limitation including a heat footprint.  The limitation is ambiguous in the method claims as well.  A heat footprint given the broadest reasonable interpretation in view of the present specification does not clearly end at a specific dimension.  The heat footprint is created by “radiating heat” as described in at least [0006] within the present specification.  One skilled in the art would recognize heat does not simply cease radiation and thus it is unclear where the heat foot print clearly exists.  The ambiguity of this limitation cannot lend the Examiner to fully examine the claim.  For the purpose of this examination the Examiner will attempt to examine the claims as closely as possible to the presently claimed invention.  Applicant is reminded that any unexpected results relied upon in the remarks must be sufficiently supported commensurate in scope with the claims in which the unexpected results are provided.
The term “facing” in claims 5-7 renders the claims indefinite. The term “facing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “facing” is intended to mean. The edge director is depicted with a curved surface, the heating plane is depicted in the figures of the present specification with various configurations thus it is unclear what constitutes as “facing”.  The heating plane may be having a central planar line angled upwardly and parallel with the edge director, or the heating plane may simply be oriented such that heat radiates toward the edge directory more than 50% or more than the direction reverse from the edge director according to the figures presented in the present application.  For the purpose of the examination Examiner will attempt to examine the claims as closely to the figures and specification of the present application as possible but this does not overcome the indefiniteness rejection provided herein nor the broadest reasonable interpretation of the claims in light of the specification.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-13, 16-19, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Kahlout et al. (US 20110209502 A1) referred to as El Kahlout herein after and further in view of Chung et al. (US 20150329401) referred to as Chung herein after.
Regarding claim 1, El Kahlout discloses an apparatus and method for manufacturing a glass ribbon and reducing heat loss from an edge director on an over-flow downdraw forming wedge (Fig 1, title, abstract) comprising;
A forming vessel (60)  having a wedge (62), including a pair of inclined surfaces (66a-b) that converge downstream at the root (70) and a step of flowing glass over the trough/ wedge and converging at the root as is known in the fusion draw method, see also (fig 1-2)
El Kahlout discloses an edge director (80a-b). The edge director converges  with the inclined portions (see at least Fig 2-3) and a step of the glass flowing over the edge director to direct the edge (Fig 1-2 also inherent to the fusion draw process)
El Kahlout discloses heating devices (170a-c) associated to heat the edge directors [0040].  El Kahlout discloses  the heating devices are capable of translation along arrows (140, 141, 143 as well as rotation among arrows Fig2, 2A, 3 [0040]) thus capable of translation that is perpendicular to the draw plane.  One of ordinary skill in the art would understand there is necessarily a support, or support arm, to move the heating device, potentially item 124 of El Kahlout. , El Kahlout discloses a first thermal shield (120a) is positioned below the heat device 170b (Fig 3) and thus capable of below the heat footprint, as indicated ambiguous above. [0028]-[0031]
El Kahlout fails to discuss the heating plane capable of radiating a heating footprint as required by present claim 1.
In an analogous art of overflow downdraw methods and devices,  Chung discloses a forming vessel (60)  having a wedge (62), including a pair of inclined surfaces (66a-b) that converge downstream at the root (70).  Chung discloses an edge director (80a). The edge director converges  with the inclined portions (Fig 1-3 at least).  Chung discloses a heating device for heating the edge directors with a heating plane, or heating directing surface (122).
Simple substitution of one known element for another is prima facie obvious.  MPEP 2144.04 states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious 

Note it is not required for an express suggestion to substitute the elements to render the substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)

In the present rejection, El Kahlout discloses a movable heating device for heating an edge director however fails to disclose the structure of the heating directing surface.
Chung discloses a heating device for heating an edge director.  One skilled in the art would have been motivated to substitute the configuration of the heating device of Chung in the apparatus of El Kahlout  because simple substitution of one known element for another has been held prima facie obvious.  
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

One skilled in the art would have been motivated to use the configuration of the heating element of Chung in the device of El Kahlout because Chung teaches a heat directing surface with  various heat directing surfaces (122)  for optimizing the heat directed and maintained toward the edge director and minimizing heat loss to surrounding environments (at least Chung [0040]) and (abstract, title, claim 1 of El Kahlout).
Regarding claim 3, the combined teaching of El Kahlout and Chung disclose the heating directing surface (122) with a planar surface (Chung Fig 3, Fig 4B).
Regarding claim 4, Both El Kahlout and Chung disclose heating elements 100% below the root (Fig 3 and Fig 3, respectively) alternatively El Kahlout discloses the heating element vertically movable.
Regarding claim 5, the combined teaching of El Kahlout and Chung disclose the heating directing surface (122) with a flat surface considered facing the edge director (Chung Fig 3, Fig 4B).
Regarding claim 6, the combined teaching of El Kahlout and Chung disclose the heating directing surface (122) with a convex surface (Chung Fig 5-6).  It is noted that the direction of the heating footprint is claimed however not the heating plane thus Chung Fig 5-6) may be considered concave or convex.
MPEP 2144.04 indicates changes in shape are prima facie obvious.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant

In the present rejection it is not significant to change the shape to achieve desired heating of the edge director as discussed by Chung.
Alternatively it would be obvious to one of ordinary skill in the art to optimize the shape of the heating surface of Chung to achieve the desired heating of the edge director as taught by Chung.
Regarding claim 7, the combined teaching of El Kahlout and Chung disclose the heating directing surface (122) with a concave surface (Chung Fig 5-6).
Regarding claims 8-9, El Kahlout and Chung disclose the heating element is movable in directions (140,141, 143 as well as rotatable includes perpendicular to draw plane) [fig 2] [0036]-[0037], thus to achieve desirable heating of the edge director as made obvious above (see claim 1) one of ordinary skill in the art would expect a step of moving the heating element to occur.
Regarding claim 12, El Kahlout discloses a first thermal shield (120a) is movable in directions (140,141, 143) [fig 2] [0036]-[0037] one of ordinary skill in the art would expect a step of moving the heating element to occur.
Regarding claim 13, El Kahlout discloses an apparatus for manufacturing a glass ribbon and reducing heat loss from an edge director on an over-flow downdraw forming wedge (Fig 1, title, abstract) comprising;
A forming vessel (60)  having a wedge (62), including a pair of inclined surfaces (66a-b) that converge downstream at the root (70) 
El Kahlout discloses an edge director (80a-b). The edge director converges  with the inclined portions (see at least Fig 2-3).
El Kahlout discloses heating devices (170a-c) associated to heat the edge directors [0040].  El Kahlout discloses  the heating devices are capable of translation along arrows (140, 141, 143 as well as rotation among arrows Fig2, 2A, 3 [0040]) thus capable of translation that is perpendicular to the draw plane.  One of ordinary skill in the art would understand there is necessarily a support, or support arm, to move the heating device, potentially item 124 of El Kahlout.
El Kahlout fails to discuss the heating plane capable of radiating a heating footprint.
In an analogous art of overflow downdraw devices,  Chung discloses a forming vessel (60)  having a wedge (62), including a pair of inclined surfaces (66a-b) that converge downstream at the root (70).  Chung discloses an edge director (80a). The edge director converges  with the inclined portions (Fig 1-3 at least).  Chung discloses a heating device for heating the edge directors with a heating plane, or heating directing surface (122).
Simple substitution of one known element for another is prima facie obvious.  MPEP 2144.04 states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious 

Note it is not required for an express suggestion to substitute the elements to render the substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)

In the present rejection, El Kahlout discloses a movable heating device for heating an edge director however fails to disclose the structure of the heating directing surface.
Chung discloses a heating device for heating an edge director.  One skilled in the art would have been motivated to substitute the configuration of the heating device of Chung in the apparatus of El Kahlout  because simple substitution of one known element for another has been held prima facie obvious.  Alternatively one skilled in the art would have been motivated to use the configuration of the heating element of Chung in the device of El Kahlout because Chung teaches a heat directing surface with  various heat directing surfaces (122)  for optimizing the heat directed toward the edge director and minimizing heat loss to surrounding environments (at least Chung [0040]).
The combined teachings of El Kahlout and Chung fails to disclose the claimed heat footprint.  The heat footprint of the apparatus is considered intended use and discussed as indefinite and ambiguous above.  The combined teaching made obvious of El Kahlout and Chung above are capable of carrying out the heat footprint of the claimed device.
Regarding claim 16, Both El Kahlout and Chung disclose heating elements 100% below the root (Fig 3 and Fig 3, respectively) alternatively El Kahlout discloses the heating element vertically movable.
Regarding claim 17, the combined teaching of El Kahlout and Chung disclose the heating directing surface (122) with a flat surface (Chung Fig 3, Fig 4B).
 Regarding claim 18, the combined teaching of El Kahlout and Chung disclose the heating directing surface (122) with a convex surface (Chung Fig 5-6).  It is noted that the direction of the heating footprint is claimed however not the heating plane thus Chung Fig 5-6) may be considered concave or convex.
MPEP 2144.04 indicates changes in shape are prima facie obvious.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant

In the present rejection it is not significant to change the shape to achieve desired heating of the edge director as discussed by Chung.
Alternatively it would be obvious to one of ordinary skill in the art to optimize the shape of the heating surface of Chung to achieve the desired heating of the edge director as taught by Chung.
Regarding claim 19, the combined teaching of El Kahlout and Chung disclose the heating directing surface (122) with a concave surface (Chung Fig 5-6).
Regarding claim 22, El Kahlout discloses a first thermal shield (120a) is positioned below the heat device 170b (Fig 3) and thus capable of below the heat footprint, as indicated ambiguous above. [0028]-[0031]
Regarding claims 23-24, El Kahlout discloses a first thermal shield (120a) is movable in directions (140,141, 143) [fig 2] [0036]-[0037]
Regarding claim 25, Chung discloses a heating coil (124) on the heating directing surface (122) at least [0037]- Chung
Regarding claim 26, El Kahlout and Chung discloses a heating device for heating an edge director, See claim 13 and 25 above.

Claims 10-11, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Kahlout et al. (US 20110209502 A1) and Chung et al. (US 20150329401) as disclosed above and further in view of Pitbladdo (US 20110277504 A1).
Regarding claims 10-11, 20 and 27, The combined teachings of El Kahlout and Chung as discussed above disclose all the claimed elements of claims 20 and 27 (see at least discussion of claim 13) however are silent as to opposed lower doors spaced apart on opposite sides of the draw plane.
In an analogous art of an overflow downdraw apparatus, Pitbladdo discloses opposed lower doors (272) to control heat loss form the wedge are [0270]. It would have been obvious to one of ordinary skill in the art to include doors taught by Pitbladdo in the device discussed in Claim 13 above as motivated by controlling heat loss at the forming wedge, and thus in view of El Kahlout and Chung the edge directors of the prior art discussed above would be expected to have more controlled heat loss to one of ordinary skill in the art. 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
 -the doors do not lose their function based, nor motivation for one skilled in the art to combine based on other teachings.  Preferred embodiments do not teach away.


Response to Arguments
Applicant’s arguments with respect to Miao, Chung, and El Kahlout as previously applied have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741